Exhibit 10.4

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into as of this 1st day of January, 2017 (the “Effective Date”), by and
between Steven R. Martin (the “Executive”) and Monotype Imaging Inc., a Delaware
corporation (the “Company”).

WITNESSETH:

WHEREAS, Executive has been employed by the Company under an Executive
Employment Agreement effective May 21, 2013 (the “Prior Agreement”); and

WHEREAS, the Company desires to amend and restate the Prior Agreement and
continue to employ Executive, and Executive desires to amend and restate the
Prior Agreement and continue to be employed by the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

1. Effective Date; Employment. Subject to the provisions of Section 5, on the
Effective Date the Company agrees to employ Executive and Executive agrees to be
an employee and perform services for the Company, upon the terms as hereinafter
set forth.

2. Duties; Extent of Service. During Executive’s employment under this
Agreement, Executive (a) shall serve as an employee of the Company with the
title and position of Executive Vice President and Chief Innovation Officer,
reporting to the Board of Directors (or the Chief Executive Officer, as
appropriate) of the Company, (b) shall have such executive responsibilities
consistent with the foregoing title and position as the Board of Directors (or
the Chief Executive Officer, as appropriate) of the Company shall from time to
time designate, provided that, in all cases Executive shall be subject to the
oversight and supervision of the Board of Directors (or the Chief Executive
Officer, as appropriate) of the Company in the performance of his duties,
(c) upon the request of the Board of Directors (or the Chief Executive Officer,
as appropriate) of the Company, shall serve as an officer and/or director of any
of the Company’s subsidiaries, and (d) shall render all services reasonably
incident to the foregoing. Executive hereby accepts such employment, agrees to
serve the Company in the capacities indicated, and agrees to use Executive’s
reasonable best efforts in, and shall devote Executive’s full working time,
attention, skill and energies to, the advancement of the interests of the
Company and its subsidiaries and the performance of Executive’s duties and
responsibilities hereunder. The foregoing, however, shall not be construed as
preventing Executive from (i) engaging in religious, charitable or other
community or non-profit activities, or (ii) managing Executive’s personal
investments and business interests, in each case in a manner that does not
impair Executive’s ability to fulfill Executive’s duties and responsibilities
under this Agreement (the activities described in clauses (i) and (ii), the
“Permitted Activities”).



--------------------------------------------------------------------------------

3. Salary and Bonus.

(a) During Executive’s employment under this Agreement, the Company shall pay
Executive a salary at the annual rate of $309,000 per annum (the “Base Salary”).
Such Base Salary shall be subject to withholding under applicable law, and shall
be payable in periodic installments in accordance with the Company’s usual
payroll practice for executive officers of the Company as in effect from time to
time.

(b) Executive shall be eligible to participate in any group bonus or other group
performance plan established by the Board of Directors from time to time for
senior management of the Company.

4. Benefits.

(a) During Executive’s employment under this Agreement, Executive shall be
entitled to participate in any and all medical, pension, profit sharing, dental
and life insurance plans and disability income plans, retirement arrangements
and other employment benefits, including option plans, as in effect from time to
time for similarly situated senior management of the Company generally. Such
participation shall be subject to (i) the terms of the applicable plan documents
(including, as applicable, provisions granting discretion to the Board of
Directors of the Company or any administrative or other committee provided for
therein or contemplated thereby), and (ii) generally applicable policies of the
Company. Executive shall be eligible to participate in all such plans and other
benefits as of the Effective Date.

(b) During Executive’s employment under this Agreement, Executive shall be
entitled to earn paid vacation annually in accordance with the Company’s
practices for executive officers, as in effect from time to time.

(c) The Company shall promptly reimburse Executive for all reasonable business
expenses incurred by Executive during Executive’s employment hereunder in
accordance with the Company’s practices for senior executive officers of the
Company, as in effect from time to time.

(d) Except to the extent expressly provided in this Agreement, compliance with
the provisions of this Section 4 shall in no way create or be deemed to create
any obligation, express or implied, on the part of the Company or any of its
affiliates with respect to the continuation of any particular benefit or other
plan or arrangement maintained by them or their subsidiaries as of or prior to
the Effective Date or the creation and maintenance of any particular benefit or
other plan or arrangement at any time after the Effective Date.

5. Termination and Termination Benefits. Executive’s employment may terminate
without breach of this Agreement under the following circumstances:

(a) Termination by the Company for Cause. Executive’s employment may be
terminated for Cause without further liability on the part of the Company or any
affiliate thereof effective immediately upon a vote of the Board of Directors of
the Company (or determination by the Chief Executive Officer, as appropriate)
and written notice to Executive. Upon Executive’s termination for Cause, the
Company shall pay or provide to the Executive (or to his

 

2



--------------------------------------------------------------------------------

authorized representative or estate) (i) any Base Salary earned through the
effective date of termination of Executive’s employment with the Company and all
of its subsidiaries (the “Date of Termination”) and not theretofore paid,
(ii) any accrued vacation pay to the extent earned and payable in connection
with the termination of employment pursuant to the Company’s policy and
(iii) any vested benefits Executive may have under any employee benefit plan of
the Company through the Date of Termination, which vested benefits shall be paid
and/or provided in accordance with the terms of such employee benefit plans (the
“Accrued Obligations”). Only the following shall constitute “Cause” for such
termination:

(i) any act, whether or not involving the Company or any of its affiliates or
their respective businesses, of fraud, gross misconduct or harassment that
materially and adversely affects the Company;

(ii) any act of dishonesty, deceit or illegality, in any such case, materially
and adversely affecting the Company;

(iii) the commission of Executive of, or indictment of Executive for (A) a
felony, or (B) any misdemeanor involving moral turpitude (“indictment”, for
these purposes, meaning an indictment, or determination of probable cause in a
probable cause hearing or any other similar procedure pursuant to which an
initial determination of probable cause with respect to such offense is made),
if, in the case of an indictment, such indictment has material adverse effect on
the Company;

(iv) the commission, in the reasonable judgment of the Board of Directors of the
Company, of an act involving a violation of procedures or policies of the
Company which are material to the Company;

(v) a material and sustained failure of Executive to perform the duties and
responsibilities assigned or delegated under this Agreement, which such failure
continues for thirty (30) days after written notice has been given to Executive
by the Board of Directors (or the Chief Executive Officer, as appropriate);

(vi) gross negligence or willful misconduct by Executive related to his job
duties or responsibilities; or

(vii) a breach by Executive of any of Executive’s obligations under Section 6
below.

(b) Termination by Executive Other than for Good Reason. Executive’s employment
may be terminated by Executive without further liability on the part of
Executive (other than with respect to those provisions of this Agreement
expressly surviving such termination) by written notice to the Board of
Directors at least sixty (60) days prior to such termination; provided, however,
the Company may waive the notice period and accelerate the termination date
without converting the Termination by Executive into a Termination by the
Company. Upon a termination by Executive other than for Good Reason, the Company
shall pay or provide to the Executive (or to his authorized representative or
estate) the Accrued Obligations.

 

3



--------------------------------------------------------------------------------

(c) Termination by Executive for Good Reason. Subject to the payment of
Termination Benefits pursuant to Sections 5(e) or 5(h) below, as applicable,
Executive’s employment also may be terminated by Executive for Good Reason (as
defined below). For purposes of this Agreement, “Good Reason” shall mean that
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events: (i) a material
diminution in Executive’s responsibilities, authority or duties; (ii) a material
diminution in Executive’s Base Salary except for across-the-board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; (iii) a
material change in the geographic location at which Executive provides services
to the Company; or (iv) the material breach of this Agreement by the Company.
“Good Reason Process” shall mean that (i) Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) Executive notifies
the Company in writing of the occurrence of the Good Reason condition within 60
days of the occurrence of such condition; (iii) Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) Executive
terminates his employment within 60 days after the end of the Cure Period. If
the Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

(d) Termination by the Company Without Cause. Subject to the payment of
Termination Benefits pursuant to Sections 5(e) or 5(h) below, as applicable,
Executive’s employment may be terminated without Cause by the Company by a vote
of the Board of Directors of the Company (or determination by the Chief
Executive Officer, as appropriate) upon written notice to Executive. It is
expressly agreed and understood that if Executive’s employment is terminated by
the Company without Cause as provided in this Section 5(d), it shall not impair,
limit or otherwise affect Executive’s Continuing Obligations (as defined below).

(e) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
Executive under this Agreement shall terminate on the Date of Termination of
Executive’s employment under this Agreement. Notwithstanding the foregoing, in
the event of termination of Executive’s employment with the Company pursuant to
Section 5(c) or Section 5(d) above, then in addition to the Accrued Obligations,
and subject to the signing of the Release Agreement (defined below) by Executive
and the Release Agreement becoming irrevocable, all within 60 days after the
Date of Termination, the Company shall provide to Executive the following
termination benefits (“Termination Benefits”):

(i) to the extent not paid prior to the date of Executive’s Date of Termination,
Executive’s annual cash bonus for the year prior to the year in which
Executive’s employment was terminated, determined based upon the Company’s and
Executive’s actual performance, paid as and when such annual cash bonuses are
paid to similarly situated active employees of the Company, but in no event
later than March 15 of the calendar year in which Executive’s Date of
Termination occurs; and

(ii) an amount equal to Executive’s annual cash bonus for the year in which
Executive’s employment is terminated, determined based upon the Company’s and

 

4



--------------------------------------------------------------------------------

Executive’s actual performance, multiplied by a fraction the numerator of which
is the number of days in the year up to the Date of Termination and the
denominator of which is 365, paid as and when such annual cash bonuses are paid
to similarly situated active employees of the Company but in no event later than
March 15 of the calendar year following the year in which Executive’s Date of
Termination occurs; and

(iii) payment equal to Executive’s Base Salary as in effect on the Date of
Termination for a period of twelve months from the Date of Termination (payment
shall be subject to withholding under applicable law and shall be made in
periodic installments in accordance with the Company’s usual payroll practice
for executive officers of the Company as in effect from time to time); and

(iv) provided Executive elects and remains eligible for the continuation of
group health plan benefits pursuant to 29 U.S.C. § 1161 et seq. (commonly known
as “COBRA”), the Company will pay to Executive a monthly cash payment, in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to Executive if Executive had remained employed
by the Company, through the earliest of: (1) twelve months after the Date of
Termination, (2) the date when Executive becomes eligible for group medical plan
participation under any subsequent employer’s group medical plan, or (3) the
date Executive is no longer eligible for COBRA.

The Company shall have the right to terminate all of the Termination Benefits
set forth herein in the event that Executive fails to comply in any material
respect with Executive’s Continuing Obligations under this Agreement.
Notwithstanding the foregoing, nothing in this Section 5(e) shall be construed
to affect Executive’s right to receive COBRA continuation entirely at
Executive’s own cost to the extent that Executive may continue to be entitled to
COBRA continuation after Executive’s right to cost sharing under
Section 5(e)(iv) ceases. The Company and Executive agree that the Termination
Benefits paid by the Company to Executive under this Section 5(e) shall be in
full satisfaction, compromise and release of any claims arising exclusively out
of any termination of Executive’s employment pursuant to Section 5(c) or
Section 5(d), and that the payment of the Termination Benefits shall be
contingent upon Executive’s delivery of a separation agreement in a form
satisfactory to the Company that shall include a general release of claims in
favor of the Company and related persons and entities and any other separation
agreement terms that the Company determines to include (“Release Agreement”), it
being understood that no Termination Benefits shall be provided unless and until
such Release Agreement becomes fully effective. The Company may pay or commence
payment of the Termination Benefits hereunder at any time within 60 days after
the Date of Termination; provided, however, that if the 60-day period begins in
one calendar year and ends in a second calendar year, the Termination Benefits
shall be paid or commence to be paid in the second calendar year by the last day
of such 60-day period.

(f) Disability. The Company may terminate Executive’s employment if he is
disabled and unable to perform the essential functions of Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 365 days (which need not be consecutive) in any
18-month period. If any question shall arise as to whether during any period
Executive is disabled so as to be unable to perform the essential

 

5



--------------------------------------------------------------------------------

functions of Executive’s then existing position or positions with or without
reasonable accommodation, Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom Executive or Executive’s guardian has no
reasonable objection as to whether Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. Executive shall cooperate
with any reasonable request of the physician in connection with such
certification. If such question shall arise and Executive shall fail to submit
such certification, the Company’s determination of such issue shall be binding
on Executive. Upon a termination of Executive’s employment due to disability,
the Company shall pay or provide to the Executive (or to his authorized
representative or estate) the Accrued Obligations. Nothing in this Section 5(f)
shall be construed to waive Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

(g) Death. Executive’s employment and all obligations of the Company hereunder
shall terminate in the event of the death of Executive other than any obligation
to pay the Accrued Obligations to the Executive’s designated beneficiary or his
estate.

(h) Change in Control Payment. The provisions of this Section 5(h) set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company. These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 5(e) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within
twelve months after the occurrence of the first event constituting a Change in
Control. These provisions shall terminate and be of no further force or effect
beginning twelve months after the occurrence of a Change in Control.

(i) Change in Control. If within twelve months after a Change in Control, the
Executive’s employment is terminated by the Company without Cause as provided in
Section 5(d) or the Executive terminates his employment for Good Reason as
provided in Section 5(c), then, in addition to the Accrued Obligations, and
subject to the signing of the Release Agreement by Executive and the Release
Agreement becoming irrevocable, all within 60 days after the Date of
Termination, then the Company shall provide to Executive the following
Termination Benefits:

(A) to the extent not paid prior to Executive’s Date of Termination, Executive’s
annual cash bonus for the year prior to the year in which Executive’s employment
was terminated, determined based upon the Company’s and Executive’s actual
performance, paid as and when such annual cash bonuses are paid to similarly
situated active employees of the Company but in no event later than March 15 of
the calendar year in which Executive’s Date of Termination occurs; and

 

6



--------------------------------------------------------------------------------

(B) an amount equal to Executive’s target annual cash bonus opportunity,
assuming full attainment of Company milestones at target level (“Target Bonus”)
for the year in which the Change in Control occurs, or the year in which
Executive’s employment is terminated, whichever is greater, multiplied by a
fraction the numerator of which is the number of days in the year up to the Date
of Termination and the denominator of which is 365, paid in cash in a lump sum;
and

(C) payment equal to the sum of (1) Executive’s Base Salary as in effect on the
Date of Termination or the date of the Change in Control, whichever is greater;
plus (2) Executive’s Target Bonus for the year in which the Executive’s
employment is terminated, or, in the event such Target Bonus has not yet been
established, Executive’s Target Bonus for the year prior to the year in which
Executive’s employment was terminated, paid in cash in a lump sum (payment shall
be subject to withholding under applicable law); and

(D) provided Executive elects and remains eligible for COBRA benefits, the
Company will pay to Executive a monthly cash payment through the earliest of:
(1) twelve months after the Date of Termination, (2) the date when Executive
becomes eligible for group medical plan participation under any subsequent
employer’s group medical plan, or (3) the date Executive is no longer eligible
for COBRA, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to Executive if Executive
had remained employed by the Company.

The Company shall have the right to terminate all of the Termination Benefits
set forth herein in the event that Executive fails to comply in any material
respect with Executive’s Continuing Obligations under this Agreement.
Notwithstanding the foregoing, nothing in this Section 5(h) shall be construed
to affect Executive’s right to receive COBRA continuation entirely at
Executive’s own cost to the extent that Executive may continue to be entitled to
COBRA continuation after Executive’s right to cost sharing under
Section 5(h)(i)(D) ceases. The Company and Executive agree that the Termination
Benefits paid by the Company to Executive under this Section 5(h) shall be in
full satisfaction, compromise and release of any claims arising exclusively out
of any termination of Executive’s employment pursuant to Section 5(c) or
Section 5(d) within the twelve month period following a Change in Control, and
that the payment of the Termination Benefits shall be contingent upon
Executive’s delivery of a Release Agreement, it being understood that no
Termination Benefits shall be provided unless and until such Release Agreement
becomes fully effective. The Company may pay or commence payment of the
Termination Benefits hereunder at any time within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Termination Benefits shall be paid
or commence to be paid in the second calendar year by the last day of such
60-day period.

 

7



--------------------------------------------------------------------------------

(ii) Additional Limitation.

(A) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(B) For purposes of this Section 5(h)(ii), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(C) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 

8



--------------------------------------------------------------------------------

(iii) Definitions. For purposes of this Section 5, “Change in Control” shall
mean (i) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the outstanding shares of the
Company’s capital stock are converted into or exchanged for securities of the
successor entity and the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the successor entity (or ultimate parent) immediately upon
completion of such transaction, (iii) the sale of all of the Company’s
outstanding capital stock to an unrelated person or entity, or (iv) any other
transaction in which, the owners of the Company’s outstanding voting power prior
to such transaction do not own at least a majority of the outstanding voting
power of the successor entity (or ultimate parent) immediately upon completion
of the transaction; provided, that such transaction also constitutes a change in
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, determined in accordance with
Section 409A of the Code.

(i) Continuing Obligations. Notwithstanding termination of this Agreement as
provided in this Section 5 or any other termination of Executive’s employment
with the Company, Executive’s obligations under Section 6 hereof (collectively,
the “Continuing Obligations”) shall survive any termination of Executive’s
employment with the Company at any time and for any reason.

6. Confidentiality; Proprietary Rights; Non-Competition and Non-Solicitation.

(a) In the course of performing services on behalf of the Company (for purposes
of this Section 6 including all predecessors of the Company) and its affiliates,
Executive has had and from time to time will have access to Confidential
Information (as defined below). Executive agrees (i) to hold the Confidential
Information in strict confidence, (ii) not to disclose the Confidential
Information to any person (other than in the regular business of the Company or
its affiliates), and (iii) not to use, directly or indirectly, any of the
Confidential Information for any purpose other than on behalf of the Company and
its affiliates or in connection with the Permitted Activities. All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, that are furnished to Executive by the
Company, its affiliates or any subsidiary thereof or are produced by Executive
in connection with Executive’s employment will be and remain the sole property
of the Company, its affiliates or such subsidiary, as applicable. Upon the
termination of Executive’s employment with the Company and its subsidiaries for
any reason and as and when otherwise requested by the Company, all Confidential
Information (including, without limitation, all data, memoranda, customer lists,
notes, programs and other papers and items, and reproductions thereof relating
to the foregoing matters) in Executive’s possession or control, shall be
immediately returned to the Company. The term “Confidential Information” shall
mean all information pertaining to the Company, its affiliates or any subsidiary
thereof which is not publicly available or the disclosure of which could result
in a competitive or other disadvantage to the Company, its affiliates or any
subsidiary thereof. Confidential Information may include

 

9



--------------------------------------------------------------------------------

information, whether or not patentable or copyrightable, in written, oral,
electronic or other tangible or intangible forms, stored in any medium,
including, by way of example and without limitation, trade secrets, ideas,
concepts, designs, configurations, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts processes, techniques,
formulas, software, improvements, inventions, data, know-how, discoveries,
copyrightable materials, marketing plans and strategies, sales and financial
reports and forecasts, cost and performance data, debt arrangements, equity
structure, purchasing and sales data, price lists, customer lists, studies,
reports, records, books, contracts, instruments, surveys, computer disks,
diskettes, tapes, computer programs, corporate information, including, by way of
example and without limitation, policies, resolutions, negotiations or
litigation, operational information, personnel information and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Company, its affiliates or any subsidiary thereof (and of
which Executive has knowledge). Confidential Information includes information
developed by Executive in the course of Executive’s employment by the Company
and its subsidiaries, as well as other information to which Executive may have
access in connection with Executive’s employment. Confidential Information also
includes the confidential information of others with which the Company, its
affiliates or any subsidiary thereof has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of Executive’s duties
under this Section 6(a).

(b) Nothing contained in this Agreement shall be construed to limit Executive’s
ability to communicate with any federal, state or local governmental agency or
commission, including to provide documents or other information, without notice
to the Company. In addition, nothing in this Agreement shall be construed to
limit Executive’s ability to share compensation information concerning Executive
or others, except that this does not permit Executive to disclose compensation
information concerning others that Executive obtains because Executive’s job
responsibilities require or allow access to such information.

(c) Pursuant to the federal Defend Trade Secrets Act of 2016, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

(d) Executive hereby confirms that Executive is not bound by the terms of any
agreement that restricts in any way Executive’s use or disclosure of information
relevant to the business or activities in which the Company or its subsidiaries
are currently engaged in (“Company Business”) or Executive’s engagement in any
business. Executive represents to the Company that Executive’s execution of this
Agreement, Executive’s employment with the Company and the performance of
Executive’s proposed duties for the Company will not violate any obligations
Executive may have to any other party. In Executive’s work for the Company,
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such other party, and Executive will not bring
to the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

 

10



--------------------------------------------------------------------------------

(e) During and after Executive’s employment, Executive shall reasonably
cooperate with the Company in the defense, procurement, maintenance and
enforcement of (i) any claims or actions (other than those brought by Executive)
now in existence or which may be brought in the future against or on behalf of
the Company, its affiliates or any subsidiary thereof that relate to events or
occurrences that transpired while Executive was employed by the Company, and
(ii) Intellectual Property Rights (as defined below) in Company-Related
Developments (as defined below). Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness at
mutually convenient times but shall not include, for any period after
Executive’s employment with the Company has terminated, any activities that
materially interfere with Executive’s new employment obligations. During and
after Executive’s employment, Executive also shall reasonably cooperate in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company (to the
extent such cooperation does not conflict with or impair Executive’s legal
rights in connection with any such matter). Executive will sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, assignments of priority rights, and powers of attorney,
which the Company may reasonably deem necessary or desirable in order to protect
its rights and interests in any Company-Related Development. If the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, Executive hereby irrevocably designates and appoints each officer of the
Company as Executive’s agent and attorney-in-fact to execute and file any such
papers on Executive’s behalf as the Company may deem reasonably necessary or
desirable in order to properly assign to the Company all rights and interests of
Executive in any Company-Related Development. The Company shall reimburse
Executive for any reasonable out-of-pocket expenses incurred in connection with
Executive’s performance of obligations pursuant to this Section 6(c).

(f) Executive recognizes that the Company and its affiliates possess a
proprietary interest in all of the information described in Section 6(a) and
have the right and privilege to use, protect by copyright, patent or trademark,
or otherwise exploit the processes, ideas and concepts described therein to the
exclusion of Executive, except as otherwise agreed between the Company and
Executive in writing and subject to Executive’s ability to participate in the
Permitted Activities. Executive expressly agrees that all work performed by
Executive is on a “work for hire” basis, and Executive hereby does assign and
transfer, and will assign and transfer, to the Company and its successors and
assigns all of Executive’s right, title and interest in all works of authorship,
speeches, products, developments, inventions, discoveries, improvements, and
creative works (whether or not able to be protected by copyright, patent or
trademark) created during Executive’s employment with the Company that
(i) relate to the business of the Company or any subsidiary thereof or any
client of the Company or any subsidiary thereof or any of the products or
services being researched, developed, manufactured or sold by the Company or any
subsidiary thereof or which may be used with such products or services,
(ii) result from tasks assigned to Executive by the Company or any subsidiary
thereof; or (iii) result in any material manner from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company or any subsidiary thereof (collectively, “Company-Related
Developments”), and all related patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, and other
intellectual property rights in all countries and territories worldwide and
under any international conventions (“Intellectual Property Rights”). Executive
further agrees that any and all Company-Related Developments shall be promptly
disclosed to the Company.

 

11



--------------------------------------------------------------------------------

(g) Executive agrees, while he is employed by the Company, to offer or otherwise
make known or available to it, as directed by the Board of Directors of the
Company without additional compensation or consideration, any business
prospects, contracts or other business opportunities that Executive may
discover, find, develop or otherwise have available to Executive that relate to
the Company Business and further agrees that any such prospects, contacts or
other business opportunities shall be the property of the Company.

(h) Executive accepts and agrees to the following obligations to protect the
Confidential Information and the Company’s goodwill, including all goodwill that
Executive develops and is expected to develop in the course of Executive’s
employment with the Company:

(i) Executive hereby agrees that during the period commencing on the date hereof
and ending (subject to subsection (iii) below) on the date that is two years (or
one year, if Executive’s employment has terminated pursuant to Section 5(c) or
5(d) above) (“Restricted Period”) following the date of the termination of
Executive’s employment with the Company or with any of its subsidiaries,
Executive will not, without the express written consent of the Company, directly
or indirectly, anywhere in the United States or in any foreign country in which
the Company (or any subsidiary) has conducted business, is conducting business
or, to Executive’s knowledge, is contemplating conducting business, engage in
any activity which is competitive with any of the business, activities, products
or services conducted or offered or contemplated to be conducted or offered by
the Company or its subsidiaries during any period in which Executive serves as
an officer or employee of the Company or any of its subsidiaries, or participate
or invest in, or provide or facilitate the provision of financing to, or assist
(whether as owner, part-owner, shareholder, member, partner, director, officer,
trustee, employee, agent or consultant, or in any other capacity), any business,
organization or person other than the Company (or any subsidiary or affiliate of
the Company), and including any such business, organization or person involving,
or which is, a family member of Executive, whose business, activities, products
or services are competitive with any of the business, activities, products or
services conducted or offered by the Company or its subsidiaries during any
period in which Executive serves as an officer or employee of the Company or any
of its subsidiaries.

(ii) Without implied limitation of the foregoing covenant, Executive further
agrees that during the applicable Restricted Period, Executive shall refrain
from (A) hiring or engaging or attempting to hire or engage for or on behalf of
Executive or any other person or entity, any officer or employee of the Company
or any of its direct and/or indirect subsidiaries, or any former employee of the
Company and any of its direct and/or indirect subsidiaries who was employed
during the six (6) month period immediately preceding the date of such attempt
to hire or engage, other than by general solicitation through advertisements,
(B) encouraging for or on behalf of Executive or any other person or entity, any
such officer or employee to terminate his relationship or employment with the
Company or any of its direct or indirect subsidiaries, other than by general
solicitation through advertisements, (C) soliciting for or on behalf of
Executive or

 

12



--------------------------------------------------------------------------------

any other person or entity any client of the Company or any of its direct or
indirect subsidiaries, or any former client of the Company or any of its direct
or indirect subsidiaries and affiliates who was a client during the six
(6) month period immediately preceding the date of such solicitation, to
purchase any product or service competitive with any product or service offered
by the Company or, to the knowledge of Executive, planned to be offered by the
Company, and (D) diverting to any person (as hereinafter defined) any client or
business opportunity of the Company or any of any of its direct or indirect
subsidiaries.

(iii) The “Restricted Period” shall be extended by any period during which
Executive engages in any violation of the restrictive period during which
Executive engages in any violation of the restriction in subsections (i) or
(ii) above.

(iv) Notwithstanding anything herein to the contrary, Executive may make passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than two percent (2%) of the equity of such
enterprise.

(v) Neither Executive nor any business entity controlled by Executive is a party
to any contract, commitment, arrangement or agreement which could, following the
date hereof, restrain or restrict the Company or any subsidiary of the Company
from carrying on its business or restrain or restrict Executive from performing
his employment obligations, and as of the date of this Agreement Executive has
no business interests whatsoever in or relating to the industries in which the
Company or its subsidiaries currently engage, and other than passive investments
in the shares of public companies of less than two percent (2%).

(vi) In the event that Executive violates this Section 6, Executive shall be
liable to the Company for all of the reasonable attorney’s fees and other
expenses that the Company incurs in its enforcement of this Section 6, in
addition to any and all other remedies to which the Company is entitled.

(i) Executive acknowledges that the provisions of this Section 6 are integral
parts of Executive’s employment arrangements with the Company.

7. Parties in Interest; Certain Remedies. It is specifically understood and
agreed that Section 6 of this Agreement is intended to confer a benefit,
directly or indirectly, on the Company, its affiliates and their direct and
indirect subsidiaries, and that any breach of any of the provisions of Section 6
by Executive will result in irreparable injury to the Company, its affiliates
and their direct and indirect subsidiaries, that the remedy at law alone will be
an inadequate remedy for such breach and that, in addition to any other remedy
it may have, the Company, its affiliates and their direct and indirect
subsidiaries shall be entitled to enforce the specific performance of this
Agreement by Executive through temporary and permanent injunctive relief without
the necessity of posting a bond or proving actual damages, but without
limitation of their right to damages and any and all other legal and equitable
remedies available to them, it being understood that injunctive relief is in
addition to, and not in lieu of, such other remedies.

 

13



--------------------------------------------------------------------------------

8. Dispute Resolution. All disputes, claims, or controversies arising out of or
relating to this Agreement or any other agreement executed and delivered
pursuant to this Agreement or the negotiation, validity or performance hereof
and thereof or the rights and obligations of the parties hereunder or
thereunder, and any and all other disputes between the parties, including
without limitation any and all claims based in contract, tort or any statute,
including statutory discrimination and compensation claims, that are not
resolved by mutual agreement shall be resolved solely and exclusively by binding
arbitration to be conducted before JAMS/Endispute, Inc. or its successor. The
arbitration shall be held in Boston, Massachusetts before a single arbitrator
and shall be conducted in accordance with the rules and regulations promulgated
by JAMS/Endispute, Inc. unless specifically modified herein. In the event that
any representative or affiliate of the Company may be a party with regard to any
controversy or claim involving Executive, such controversy or claim shall be
submitted to arbitration subject to such other agreement. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. This section shall be specifically enforceable. Notwithstanding the
foregoing, this section shall not preclude either party from pursuing a court
action for the sole purpose of obtaining a temporary restraining order or a
preliminary injunction in circumstances in which such relief is appropriate;
provided that any other relief shall be pursued through an arbitration
proceeding pursuant to this section.

9. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed by certified or registered mail (return receipt requested)
as follows:

 

To the Company:    Monotype Imaging Inc.    600 Unicorn Park Drive    Woburn, MA
01801    Attn: President    With a copy to: General Counsel    Facsimile No.:
781-970-6001

 

14



--------------------------------------------------------------------------------

To Executive:    Steven R. Martin    c/o Monotype Imaging Inc.    600 Unicorn
Park Drive    Woburn, MA 01801

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

10. Scope of Agreement. The parties acknowledge that the time, scope, geographic
area and other provisions of Section 6 have been specifically negotiated by
sophisticated parties and agree that all such provisions are reasonable under
the circumstances of Executive’s contemplated employment, and are given as an
integral and essential part of the employment contemplated hereby. Executive has
been advised to independently consult with counsel concerning the reasonableness
and propriety of the covenants contained herein, with specific regard to the
business to be conducted by Company and its subsidiaries and affiliates, and
represents that the Agreement is intended to be, and shall be, fully enforceable
and effective in accordance with its terms.

11. Severability. In the event that any covenant contained in this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it shall be interpreted to extend only over the maximum period of time for which
it may be enforceable and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action.

12. Insurance; Indemnification. The Company shall maintain directors and
officers liability insurance with such coverage and other terms and conditions
as the Board of Directors shall in good faith deem appropriate for the Company.
The Company shall also indemnify Executive to the maximum extent permitted under
applicable law against all liabilities and expenses, including amounts paid in
satisfaction of judgments, in compromise, or as fines and penalties, and counsel
fees, reasonably incurred by Executive in connection with the defense or
disposition of any civil, criminal, administrative or investigative action, suit
or other proceeding, whether civil or criminal, in which he may be involved or
with which he may be threatened, while an officer or director of the Company or
any of its subsidiaries or thereafter, by reason of Executive’s being or having
been an officer or director of the Company or any of its subsidiaries.

Expenses (including attorney’s fees) incurred by Executive in defending any such
action, suit or other proceeding shall be paid by the Company in advance of the
final disposition of such action suit, or proceeding upon receipt of any
undertaking by or on behalf of Executive to repay such amount if it shall be
ultimately determined that he is not entitled to be indemnified by the Company.
The right of indemnification provided herein shall not be exclusive of or affect
any other rights to which Executive may be entitled. The provisions hereof shall
survive expiration or termination of this Agreement for any reason whatsoever.

 

15



--------------------------------------------------------------------------------

13. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 6 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, Executive
submits to the personal jurisdiction of such courts.

14. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including without
limitation the Prior Agreement.

15. Withholding. All payments made by the Company to Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to Executive at the
last address Executive has filed in writing with the Company or, in the case of
the Company, at its main offices, attention of the Board.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by a duly authorized representative of the
Company.

18. Miscellaneous. The failure of either of the parties to require the
performance of a term or obligation or to exercise any right under this
Agreement or the waiver of any breach hereunder shall not prevent subsequent
enforcement of such term or obligation or exercise of such right or the
enforcement at any time of any other right hereunder or be deemed a waiver of
any subsequent breach of the provision so breached, or of any other breach
hereunder. This Agreement shall inure to the benefit of, and be binding upon and
assignable to, successors of the Company by way of merger, consolidation or sale
and may not be assigned by Executive. This Agreement supersedes and terminates
all prior understandings and agreements between the parties (or their
predecessors) relating to the subject matter hereof, including without
limitation the Prior Agreement. For purposes of this Agreement, the term
“person” means an individual, corporation, partnership, association, trust or
any unincorporated organization; a “subsidiary” means any corporation more than
50 percent of whose outstanding voting securities, or any partnership, joint
venture or other entity more than 50 percent of whose total equity interest, is
directly or indirectly owned by such person; and an “affiliate” of a person
shall mean, with respect to a person or entity, any person or entity which
directly or indirectly controls, is controlled by, or is under common control
with such person or entity.

19. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that Executive becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent

 

16



--------------------------------------------------------------------------------

additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after Executive’s separation from service,
or (B) Executive’s death. If any such delayed cash payment is otherwise payable
on an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(c) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

(d) The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

20. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

22. Gender Neutral. Whenever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Executive Employment Agreement under seal as of the date first set forth above.

 

COMPANY: MONOTYPE IMAGING INC. By:  

/s/ Scott E. Landers

Name   Scott E. Landers Title:   President and Chief Executive Officer
EXECUTIVE:

/s/ Steven R. Martin

Steven R. Martin

 

[Signature Page to Amended and Restated Executive Employment Agreement (Martin)]